Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Notice of Allowability responsive to communications: Applicant’s Response filed on 08/17/2021.  Applicant’s Response includes an Amendment to the Claims and Remarks.

In light of the Amendment to the Claims, claims 148-165 have been canceled.  The Amendment to the Claims has been entered and made of record.  Therefore, claims 33-50 and 112-147 are currently pending in the application.  Claims 33, 42, 112, 121, 130, and 139 are independent claims.

The rejection of claims 148-165 (see: Non-Final Action, pp. 5-17) under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Vries (U.S. Patent No. 6,968,179, published 11/22/2005) in view of Glance (U.S. Patent No. 6,947,922, published 09/20/2005) has been withdrawn as necessitated by the Amendment to the Claims.

Therefore, claims 33-50 and 112-147 are allowed.

Information Disclosure Statement
The two Information Disclosure Statements (IDS) submitted on 08/17/2021 have been considered by the Examiner.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:	
Regarding independent claim 33, the prior art at least fails to teach or suggest a location-aware device to: “collect visited geographic location data for geographic locations visited by the location-aware device using a client-side application, the visited geographic location data comprising a plurality of the geographic locations visited by the location-aware device, each geographic location visited time-stamped with a time of visit, the geographic locations visited automatically and passively recorded by the location-aware device; in response to user inputs received at the location-aware device, associate one or more of the geographic locations visited with one or more of an emoticon, user rating, bookmark, description, and user comment; report, to a server device, first information indicating the visited geographic location data; receive, from the server device, second information based on a geographic location of the location-aware device; present, on a display of the location-aware device, the second information in a context sensitive manner; receive, from the server device, third information identifying patterns in the visited geographic location data by the location-aware device; present, on the display of the location-aware device, the third information; receive, from the server device, fourth information identifying an other location-aware device in geographical proximity to the location-aware device; and present, on the display of the location-aware device, the fourth information” (emphasis added).  

Dependent claims 34-41 are allowable at least because they depend from an allowable base claim.
Independent claims 42 (and its corresponding dependent claims 43-50), 112 (and its corresponding dependent claims 113-120), 121 (and its corresponding dependent claims 122-129), 130 (and its corresponding dependent claims 131-138), and 139 (and its corresponding dependent claims 140-147) each recite substantially similar limitations as indicated above with regard to independent claim 33.  Therefore, claims 42-50 and 112-147 are allowable at least for the same rationale as discussed above with regard to independent claim 33.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992